Citation Nr: 9926041	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970 and from January 1975 to June 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 1998.  

Historically, service connection was originally denied for 
PTSD in a January 1991 rating decision.  The veteran was 
notified of that determination by a letter dated in the 
following month.  After the veteran submitted additional 
evidence in January 1992, the RO confirmed and continued its 
denial status with respect to service connection in its April 
1992 rating decision.  The veteran was notified of that 
determination by correspondence dated later that month.  The 
veteran did not prefect his appeal to this determination.  
Consequently, that decision is considered to be final.  

In 1994 and 1995, members of the United States Senate and 
House of Representatives forwarded claims inquires on behalf 
of the veteran.  The RO responded noting the previous final 
denial and outlining the type of new evidence required to 
reopen the claim.  

In a September 1997 rating decision, the RO found that no new 
and material evidence had been received to reopen the claim 
for service connection for PTSD.  There is no clear 
indication that the veteran was notified of that 
determination.  

He attempted to reopen his claim for service connection again 
in February 1998.  The veteran filed a notice of disagreement 
from the denial of service connection for PTSD in July 1998.  
He also responded promptly to the August 1998 statement of 
the case by submitting a substantive appeal in September 
1998.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in 
January and April 1992, based on the RO's finding that PTSD 
was not shown by the evidence then of record.  

2.  The veteran was notified of that determination and did 
not file a timely appeal.  

3.  The evidence received into the record since the April 
1992 rating decision consists of reports of evaluation and 
treatment reflecting the diagnosis of PTSD.  

4.  There is a threshold level of evidence of disease or 
injury during service, current disability, and a connection 
between the current disability and claimed injury in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 1110, 
1131, 5107, 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.304(f) (1998).  

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was denied by the RO in January 
and April 1992.  The veteran was notified of that 
determination by correspondence dated later that month.  A 
timely appeal is not of record.  Decisions of the RO which 
are not appealed are final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1998).  

The United States Circuit Court of Appeals for the Federal 
Circuit has held that this is a jurisdictional matter.  That 
is, no matter how the RO developed the claim, VA has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence.  Therefore, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  New and material 
evidence need not change the final outcome of the case, but 
there is a standard set forth in the regulation which must be 
met.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed.Cir. 
1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  

This is a two part test.  First, the evidence must be 
"[n]ew."  That is it must not have previously been submitted 
to agency decision makers.  Also, it must be neither 
cumulative nor redundant.  Secondly, it must be "material."  
That is, it must bear directly and substantially upon the 
specific matter under consideration.  Additionally, by itself 
or in connection with evidence previously assembled it must 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  

There was no diagnosis of PTSD when the RO previously denied 
the claim.  

As noted above, service connection was originally denied for 
PTSD in a January 1991 rating decision.  An April 1991 
considered additional evidence and confirmed and continued 
the denial.  The basis of the denial of benefits was the RO's 
finding that the record did not contain a diagnosis of PTSD.  

Since then, there have been diagnoses of PTSD from medical 
professionals.  A current diagnosis from a medical 
professional is one of the requirements for a well grounded 
claim.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
new evidence, providing one of the essential elements of a 
well grounded claim, must be considered in order to fairly 
decide the merits of the claim.  Consequently, the claim must 
be reopened.  38 U.S.C.A. § 5108 (West 1991).  

Next, the Board must consider if the claim is well grounded.  

Once new and material evidence is presented, VA must reopen 
the claim and evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App 140, 145 (1991); Evans v. Brown, 9 Vet. 
App.  If new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether, the claim is well grounded.  See Winters v. West, 12 
Vet. App. 203 (1999).  

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

In the veteran's case there is evidence of current diagnosis, 
allegation of inservice injury and nexus opinions suggestive 
of an inservice origin for the veteran's PTSD.  Accordingly, 
I conclude that the veteran has presented a plausible or 
well-grounded claim with respect to service connection for 
PTSD.  


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted.  


REMAND

Whether or not the veteran would prevail on the merits would 
depend on an evaluation of the weight of the evidence and the 
validity of his allegations.  In order to accomplish this, 
additional development is necessary prior to the completion 
of appellate action.  

In view of the above considerations, the case is REMANDED to 
the RO for the following actions:  

1.  The RO should take all appropriate 
action to contact the veteran in order to 
obtain more information his alleged 
stressors.  For instance, in his June 
1997 statement, the veteran made 
references to various episodes during his 
military experience that he perceived to 
be stressful in nature.  He also 
recounted circumstances surrounding the 
death of a friend, named Tommy and the 
loss of another friend named Hudson.  In 
the same correspondence, he makes 
reference to encounters with the enemy.  
More precise information concerning 
dates, places, unit assignments and 
circumstances of alleged stressors 
experienced during his service in 
Vietnam.  The veteran is requested to 
provide the complete names of those 
persons involved in those incidences to 
which he makes reference.  Particular 
emphasis should be given to those 
incidents which the veteran may now 
reexperience through dreams or flashback.  

2.  Upon completion of the development 
requested herein, this information should 
be forward to the United States Army and 
Joint Services Environmental Support 
Group, 7798 Cissna Road, Springfield, 
Virginia 22150, for verification of the 
indicated incidents which the veteran 
reports that he experienced.  

3.  The RO should afford the veteran a 
special VA examination by a board of two 
psychiatrists, if practicable, in order 
to determine the diagnosis(es) of any 
existing psychiatric disorder.  The 
presence of PTSD, as defined by the 
American Psychiatric Association, should 
be confirmed or ruled out.  If PTSD is 
diagnosed, the precipitating stressors 
should be described fully and correlated 
with information received from the 
service department.  Complete 
psychological testing should be 
accomplished as well.  The entire claims 
file should be made available to 
examiner(s) for use in studying the case.  

4.  The RO then should review the 
veteran's claim for service connection 
for PTSD in light of the additional 
development.  If the benefits sought on 
appeal are not granted, then the veteran 
and his representative should be provided 
with a supplemental statement of the 
case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is notified of a change in the regulation on 
PTSD.  Previously:  

Service connection for PTSD requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred, and 
a link established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the 
veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).  

To comply with the decision of the Court in Cohen v. Brown, 
10 Vet. App. 197 (1997) VA issued a final rule, effective 
March 7, 1997, the date of the Cohen v. Brown decision, to 
amending 38 C.F.R. § 3.304(f) to read as follows:  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
§ 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), to be 
codified at 38 C.F.R. § 3.304(f) (1999).  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals







